OPINION
PER CURIAM.
Upon appellant’s plea of no contest to eleven counts of forgery,1 the superior court imposed a sentence of four years on each count,2 to run concurrently. Appellant was made eligible for parole at the discretion of *73the parole board.3 In this appeal she challenges the court’s sentence as excessive.4
Our review of the record fails to persuade us that the superior court was clearly mistaken in imposing the sanction that it did.5 Accordingly, its sentence is affirmed. McClain v. State, 519 P.2d 811 (Alaska 1974).
AFFIRMED.

. AS 11.25.020.


. Appellant was punishable upon each count by “imprisonment . for not less than one year nor more than 20 years.” Id.


. See AS 33.15.180.


. See AS 12.55.120(a); Rule 21, Alaska R.App.P.


. Stone was employed as a full charge bookkeeper, and by her forgeries she embezzled over $7,000 from her employer. The forgeries ín the present case commenced while she was still on probation from a 1975 conviction on a plea of guilty to three counts of embezzlement. Those offenses also involved forgeries of an employer’s checks. At that time over $78,000 of embezzled funds were traced to Stone’s bank account.